Exhibit 10(t)(4)

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

This AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of November 21, 2005 by and among PLAYTEX PRODUCTS, INC., a Delaware corporation
(“Borrower”), the other Credit Parties signatory hereto, GENERAL ELECTRIC
CAPITAL CORPORATION, a Delaware corporation (in its individual capacity, “GE
Capital”), for itself as a Lender and as Agent, and the Requisite Lenders
signatory hereto. Unless otherwise specified herein, capitalized terms used in
this Amendment shall have the meanings ascribed to them in Annex A to the Credit
Agreement (as hereinafter defined), as amended hereby.

R E C I T A L S:

WHEREAS, Borrower, the other Credit Parties, the Agent and the Lenders entered
into that certain Credit Agreement, dated as of February 19, 2004 (as amended,
supplemented, restated or otherwise modified prior to the date hereof, the
“Credit Agreement”); and

WHEREAS, the parties to the Credit Agreement have agreed to amend the Credit
Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1

Definitions. As used in this Amendment,

“Amendment No. 4 Effective Date” has the meaning ascribed to it in Section 4 of
this Amendment.

2             Amendments. From and after the Amendment No. 4 Effective Date, the
Credit Agreement is hereby amended as follows:

(a)          Section 3.1(b) of the Credit Agreement is amended and restated to
read in its entirety as follows:

“(b)        Indebtedness consisting of intercompany loans and advances made by
(i) Borrower to any Guarantor or by a Guarantor to Borrower and (ii) Playtex
Canada pursuant to Section 3.3(k);”

(b)          Section 3.1(h) of the Credit Agreement is amended and restated to
read in its entirety as follows:

“(h)        Indebtedness incurred by Playtex Canada (and (i) a guaranty thereof
provided by Borrower and/or any Subsidiary of Playtex Canada and (ii) a pledge
of Stock in Playtex Canada provided by Playtex International) owing to GE
Capital or an Affiliate of GE Capital or to one or more lenders on behalf of

 

CH\800010.9

 



 

which GE Capital or an Affiliate of GE Capital acts as an agent in a principal
amount not to exceed $25,000,000 in the aggregate at any time outstanding,
provided, that no Credit Party (other than Borrower and Playtex International)
shall have any direct or indirect obligation or liability for or with respect to
any such Indebtedness; and”

(c)          Section 3.2(b) of the Credit Agreement is amended by replacing the
phrase “(other than the Loan Documents” appearing therein with the phrase
“(other than the Loan Documents and the Playtex Canada Credit Agreement”.

(d)          Section 3.3 of the Credit Agreement is amended by deleting the word
“and” at the end of clause (i) thereof, by relettering clause (j) as clause (l)
thereof, and by adding at the end of clause (i) thereof new clauses (j) and (k),
which shall read in their entirety as follows:

“(j)         Investments by Borrower and any Subsidiary of Playtex Canada
pursuant to its guaranty described in Section 3.1(h) and Investments by Playtex
International pursuant to its pledge described in Section 3.1(h);

(k) Playtex Canada may make intercompany loans to one or more Guarantors (as
defined in the Playtex Canada Credit Agreement) or to Personal Care Group Pty
Ltd. in an aggregate principal amount not to exceed Cdn.$5,000,000; and”

(e)          Section 3.4(g) of the Credit Agreement is amended and restated to
read in its entirety as follows:

“(g)        Contingent Obligations of Borrower and any Subsidiary of Playtex
Canada pursuant to its guaranty described in Section 3.1(h) and Contingent
Obligations of Playtex International pursuant to its pledge described in Section
3.1(h);”

(f)           Section 3.8 of the Credit Agreement is amended by replacing the
word “and” at the end of clause (e) thereof with a comma, by replacing the
period at the end of clause (f) thereof with the phrase “, and” and by adding
new clause (g) thereto, which shall read in its entirety as follows:

“(g)        Borrower’s guaranty and any guaranty of any Subsidiary of Playtex
Canada described in Section 3.1(h) and Playtex International’s pledge described
in Section 3.1(h).”

(g)          Section 3.14 of the Credit Agreement is amended by replacing (i)
the phrase “and shall not cause or permit their Subsidiaries” with the phrase
“and shall not cause or permit their Subsidiaries (other than Playtex Canada and
any Subsidiary of Playtex Canada)” and (ii) the phrase “or shall cause or permit
any Subsidiary thereof to”

 

 

2

CH\800010.9

 



 

with the phrase “or shall cause or permit any Subsidiary (other than Playtex
Canada and any Subsidiary of Playtex Canada) thereof to”.

(h)          The Credit Agreement is hereby further amended by adding at the end
of Section 9.20 thereof a new Section 9.21, which shall read in its entirety as
follows:

“9.21.    Playtex Canada Credit Agreement. At all times on or before the
Termination Date under and as defined in the Playtex Canada Credit Agreement, to
the extent that Playtex Canada or any of its Subsidiaries (i) receives any Net
Proceeds, insurance proceeds or other amounts which, in accordance with and
pursuant to the Playtex Canada Credit Agreement, are required to be used to
prepay or repay Loans under and as defined in the Playtex Canada Credit
Agreement, or are otherwise required to be paid to the Agent under and as
defined in the Playtex Canada Credit Agreement (and which amounts are in fact so
used or paid), such Net Proceeds, insurance proceeds or other amounts shall not
be required to be used to repay or prepay Loans or otherwise required to be paid
to the Agent and (ii) is required to take any action under this Agreement or the
other Loan Documents which would conflict with or result in a Default or Event
of Default under and as defined in the Playtex Canada Credit Agreement, such
action shall not be required to be taken by Playtex Canada or any of its
Subsidiaries under this Agreement or any other Loan Document.”

3             Amendments to Annex A to the Credit Agreement. From and after the
Amendment No. 4 Effective Date, Annex A to the Credit Agreement is hereby
amended as follows:

(a)          The following definitions are added to Annex A to the Credit
Agreement in their appropriate alphabetical order:

“Canadian Availability Block” means, at any time, any amount of the Dollar
Equivalent of the Revolving Loan (as defined in the Playtex Canada Credit
Agreement) outstanding under the Playtex Canada Credit Agreement at such time
that exceeds the Dollar Equivalent of the aggregate of the Borrowing Base (as
defined in the Playtex Canada Credit Agreement) at such time.”

“Canadian Dollars” “or “Cdn$” shall mean the lawful currency of Canada.

“Dollar Equivalent” means, with respect to any amount denominated in Dollars,
such amount of Dollars, and with respect to any amount denominated in a currency
other than Dollars, the amount of Dollars, as of any date of determination, into
which such other currency (as the context may require) can be converted

 

 

3

CH\800010.9

 



 

in accordance with prevailing exchange rates, as determined by Agent in its
reasonable discretion, on the applicable date.

“Playtex Canada Credit Agreement” means that certain Credit Agreement, dated as
of November 21, 2005 by and among Playtex Canada, the other persons designated
as “Credit Parties” thereto, the financial institutions from time to time party
thereto as Lenders, and GE Canada Finance Holdings Company, a Nova Scotia
unlimited liability company, as Agent, as the same may be amended, restated,
supplemented or otherwise modified from time to time.”

(b)          The definition of the term “Permitted Encumbrances” is amended by
deleting the word “and” at the end of clause (o) thereof, by replacing the
period at the end of clause (p) of such definition with the phrase “ and” and by
adding new clause (q) thereto, which shall read in its entirety as follows:

“(q)        Liens on the assets of Borrower, including the Stock in Borrower’s
Subsidiaries held by Borrower, Liens on the assets of any Subsidiary of Playtex
Canada, including the Stock in any Subsidiary thereof, and Liens on the Stock in
Playtex Canada held by Playtex International, granted by Borrower, any
Subsidiary of Playtex Canada and Playtex International solely to secure the
Contingent Obligations of Borrower, any Subsidiary of Playtex Canada and Playtex
International permitted by Section 3.4(g).”

(c)          The definition of the term “Borrowing Availability” is amended and
restated to read in its entirety as follows:

“Borrowing Availability” means as of any date of determination the lesser of
(i) the Maximum Amount less the Availability Block and (ii) the Borrowing Base
less the sum of (A) Availability Block plus (B) Canadian Availability Block, in
each case, less the sum of (a) the Revolving Loan then outstanding (including,
without duplication, the outstanding balance of Letter of Credit Obligations and
the Swing Line Loan then outstanding), (b) the Swing Line Loan then outstanding
and (c) Reserves required by Agent in its reasonable credit judgment in
accordance with this Agreement.

(d)          The definition of the term “Playtex Canada” is amended and restated
to read in its entirety as follows:

“Playtex Canada” means Playtex Limited, an entity organized under the laws of
Nova Scotia, Canada.

4             Conditions to Effectiveness. This Amendment shall be effective on
the date (the “Amendment No. 4 Effective Date”) on which this Amendment shall
have been duly executed

 

 

4

CH\800010.9

 



 

and delivered by the Borrower, each other Credit Party party hereto, Agent and
the Requisite Lenders.

5             Representations and Warranties. In order to induce the Agent and
the Lenders to enter into this Amendment, Borrower and each other Credit Party
represents and warrants to Agent and each Lender (which representations and
warranties shall survive the execution and delivery of this Amendment), that:

(a)          the execution, delivery and performance by each Credit Party of
this Amendment has been duly authorized by all necessary corporate action and
this Amendment is a legal, valid and binding obligation of such Credit Party
enforceable against such Credit Party in accordance with its terms;

(b)          upon the effectiveness of this Amendment, all of the
representations and warranties contained in the Credit Agreement and in the
other Loan Documents (other than those which speak expressly only as of an
earlier date) are true and correct in all material respects on and as of the
date of the effectiveness of this Amendment after giving effect to this
Amendment and the transactions contemplated hereby;

(c)          Neither the execution, delivery and performance of this Amendment
by each Credit Party nor the consummation of the transactions contemplated
hereby or thereby does or shall contravene, result in a breach of, or violate
(i) any provision of such Credit Party’s certificate or articles of
incorporation or bylaws, (iii) any law or regulation, or any order or decree of
any court or government instrumentality, or (iii) any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which such Credit Party or any
of its Subsidiaries is a party or by which such Credit Party or any of its
Subsidiaries or any of their property is bound, except in any such case to the
extent such conflict or breach has been waived by a written waiver document, a
copy of which has been delivered to Agent on or before the date hereof or which
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; and

(d)          no Default or Event of Default exists or will result after giving
effect to this Amendment and the transactions contemplated hereby.

 

6

Miscellaneous.

 

 

6.1

Effect; Ratification.

(a)          Except as specifically set forth above, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(b)          The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Agent or any Lender
under the Credit Agreement or any other Loan Document, nor constitute amendment
of any provision of the Credit Agreement or any other Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit

 

 

5

CH\800010.9

 



 

Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
similar import shall mean and be a reference to the Credit Agreement as amended
hereby.

(c)          Each Credit Party acknowledges and agrees that the amendments set
forth herein are effective solely for the purposes set forth herein and that the
execution and delivery by Agent and Requisite Lenders of this Amendment shall
not be deemed (i) except as expressly provided in this Amendment, to be a
consent to any amendment, waiver or modification of any term or condition of the
Credit Agreement or of any other Loan Document, (ii) to create a course of
dealing or otherwise obligate Agent or Lenders to forbear, waive, consent or
execute similar amendments under the same or similar circumstances in the
future, or (iii) to amend, prejudice, relinquish or impair any right of Agent or
Lenders to receive any indemnity or similar payment from any Person or entity as
a result of any matter arising from or relating to this Amendment.

6.2          Counterparts and Signatures by Fax. This Amendment may be executed
in any number of counterparts, each such counterpart constituting an original
but all together one and the same instrument. Any party delivering an executed
counterpart of this Amendment by fax shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.

6.3          Severability. In case any provision in or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

6.4

Loan Document. This Amendment shall constitute a Loan Document.

6.5          Costs And Expenses. As provided in Section 1.3(e) of the Credit
Agreement, Borrower agrees to reimburse Agent for all reasonable and documented
out-of-pocket fees, costs and expenses, including the fees, costs and expenses
of counsel or other advisors for advice, assistance, or other representation in
connection with this Amendment (it being understood and agreed that the
documentation of counsel’s fees and expenses may omit information that such
counsel reasonably deems privileged).

6.6          Reaffirmation. Each of the Credit Parties signatory hereto as
Guarantor hereby acknowledges and reaffirms all of its obligations and
undertakings under each of the Loan Documents to which it is a party and
acknowledges and agrees that subsequent to, and after taking account of the
provisions of this Amendment, each such Loan Document is and shall remain in
full force and effect in accordance with the terms thereof.

6.7          GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

[Signature Pages Follow]

 

 

6

CH\800010.9

 



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

PLAYTEX PRODUCTS, INC., a Delaware corporation, as Borrower

 

By: /s/ JOHN J. MCCOLGAN     

Name: John J. McColgan             

Title: VP & Corporate Controller

 

PLAYTEX SALES & SERVICES, INC., a Delaware corporation, as a Guarantor

 

By: /s/ JOHN J. MCCOLGAN     

Name: John J. McColgan             

Title: VP & Corporate Controller

 

PLAYTEX MANUFACTURING, INC., a Delaware corporation, as a Guarantor

 

By: /s/ JOHN J. MCCOLGAN     

Name: John J. McColgan             

Title: Treasurer                              

 

PLAYTEX INVESTMENT CORP., a Delaware corporation, as a Guarantor

 

By: /s/ JOHN J. MCCOLGAN     

Name: John J. McColgan             

Title: VP & Treasurer                    

 

PLAYTEX INTERNATIONAL CORP., a Delaware corporation, as a Guarantor

 

By: /s/ JOHN J. MCCOLGAN     

Name: John J. McColgan             

Title: VP & Treasurer                   

 

SIGNATURE PAGE TO

AMENDMENT NO. 4 TO CREDIT AGREEMENT

 

CH\800010.9

 



 

 

TH MARKETING CORP., a Delaware corporation, as a Guarantor

 

By: /s/ JOHN J. MCCOLGAN

Name: John J. McColgan        

Title: VP Treasurer                  

 

SMILE-TOTE, INC., a California corporation, as a Guarantor

 

By: /s/ JOHN J. MCCOLGAN

Name: John J. McColgan        

Title: VP Treasurer                   

 

SUN PHARMACEUTICALS CORP., a Delaware corporation, as a Guarantor

 

By: /s/ JOHN J. MCCOLGAN

Name: John J. McColgan        

Title: Treasurer & CFO            

 

PERSONAL CARE GROUP, INC., a Delaware corporation, as a Guarantor

 

By: /s/ JOHN J. MCCOLGAN

Name: John J. McColgan        

Title: VP - Finance & Treasurer

 

PERSONAL CARE HOLDINGS, INC., a Delaware corporation, as a Guarantor

 

By: /s/ JOHN J. MCCOLGAN   

Name: John J. McColgan           

Title: VP - Finance & Treasurer

 

CAREWELL INDUSTRIES, INC., a New York corporation, as a Guarantor

 

By: /s/ JOHN J. MCCOLGAN   

Name: John J. McColgan           

Title: VP - Finance & Treasurer

 

SIGNATURE PAGE TO

AMENDMENT NO. 4 TO CREDIT AGREEMENT

 

CH\800010.9

 



 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and a Lender

 

Name: /s/ THOMAS BECK      

Its Duly Authorized Signatory

 

 

 

SIGNATURE PAGE TO

AMENDMENT NO. 4 TO CREDIT AGREEMENT

 

CH\800010.9

 



 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

By: /s/ RICHARD L. TAVROW

Name: Richard L. Tavrow          

Title:                                                          

 

By: /s/ IRJA R. OTSA

Name: Irsa R. Otsa      

Title:                                                          

 

 

SIGNATURE PAGE TO

AMENDMENT NO. 4 TO CREDIT AGREEMENT

 

CH\800010.9

 

 

 